873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dewey R. MILLER, SSN:  gqr-hd-riom Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 88-2887.
United States Court of Appeals, Fourth Circuit.
Argued:  March 10, 1989.Decided:  April 12, 1989.

Paul Graham Beers (Client Centered Legal Services of Southwest Virginia, Inc., on brief), for appellant.
James Anthony Winn, Assistant Regional Counsel (Beverly Dennis, III, Chief Counsel, Region III;  Charlotte Hardnett, Chief, Social Security Litigation Division, Department of Health & Human Services;  John P. Alderman, United States Attorney;  Kenneth M. Sorenson, Assistant United States Attorney, on brief), for appellee.
Before WIDENER and WILKINSON, Circuit Judges, and RICHARD L. WILLIAMS, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Dewey R. Miller appeals from the district court's decision denying his petition for disability insurance and supplemental security income.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dewey R. Miller v. Otis R. Bowen, M.D., Civil Action No. 85-0149(B) (W.D.Va. July 15, 1988).  The district court's decision is therefore


2
AFFIRMED.